ICJ_050_BarcelonaTraction1962_BEL_ESP_1970-02-05_JUD_01_ME_11_FR.txt. 334

OPINION DISSIDENTE DE M. RIPHAGEN

1. À mon grand regret il ne m'est pas possible de m’associer à l’arrêt de
la Cour et je désire faire usage du droit que me confère l’article 57 du
Statut pour indiquer les raisons de mon dissentiment.

2. Amon avis le raisonnement juridique suivi par la Cour méconnait la
nature même des règles de droit international public coutumier applicables
dans l'espèce.

L'Etat belge invoque la responsabilité internationale de l'Etat espagnol
pour le traitement que les autorités administratives et. judiciaires espa-
gnoles ont accordé à une société privée non espagnole, la Barcelona Trac-
tion, Light and Power Company, Limited. La Cour reconnaît que :

« Dès lors qu’un Etat admet sur son territoire des investissements
étrangers ou des ressortissants étrangers, personnes physiques ou
morales, il est tenu de leur accorder la protection de la loi et assume
certaines obligations quant à leur traitement » (par. 33).

Toutefois la Cour refuse d’examiner si le traitement accordé par les
autorités administratives et judiciaires espagnoles à la Barcelona Traction
était conforme ou non aux obligations internationales de l'Espagne, at-
tendu que

«la possession par le Gouvernement belge d’un droit de protection
constitue une condition préalable à l'examen de ces problèmes.
Attendu que la qualité pour agir devant la Cour n’a pas été démon-
trée ...» (par. 102).

En d’autres termes, il existe bien des obligations internationales de
l'Espagne relatives au traitement accordé à la Barcelona Traction mais
ces obligations ne seraient pas des obligations à l'égard de la Belgique.

Dans tout son arrêt la Cour envisage l’hypothèse qu’une partie plus ou
moins grande des actions de la Barcelona Traction était, pendant toute la
période pertinente, dans les mains de ressortissants belges, personnes
physiques ou morales. Cette hypothèse est contestée: il sera revenu plus
loin sur cette question qui n’a pas été traitée dans l’arrêt.

Sur la base de cette hypothèse, et sans faire aucune distinction suivant
l’ampleur et la nature de cette participation de personnes physiques ou
morales belges au capital et à la gestion de la société Barcelona Traction,
la Cour arrive au résultat que l’État belge n’aurait aucun droit sur le plan

335
335 BARCELONA TRACTION (OP. DISS. RIPHAGEN)

international qui puisse être violé par le comportement des autorités
espagnoles à l’égard de la société Barcelona Traction.

Ce résultat est fondé uniquement sur des considérations relatives à ce
que la Cour appelle (par. 38) la nature et l’interaction des droits de la
société et des droits des actionnaires dans l’ordre interne. C’est en exami-
nant des règles de droit interne qui sont dans une large mesure commu-
nes aux systèmes législatifs admettant comme institution la société dont
le capital est représenté par des actions que la Cour arrive à la conclusion
que, dans l’ordre juridique interne, les droits des actionnaires ne sont pas
affectés par des mesures prises contre la société. Il s’ensuit, d’après l’ar-
rêt, que l'Etat dont les actionnaires d’une société sont les ressortissants,
n’a pas non plus un droit qui pourrait être lésé sur le plan international,
par des mesures prises par un autre Etat contre ladite société.

3. C’est en faisant dépendre, purement et simplement, les droits et les
obligations des Etats sur le plan du droit international public coutumier
des régles du droit interne relatives aux droits et obligations des personnes
privées dans leurs relations mutuelles, que l’arrêt me semble méconnaitre
la nature des régles du droit international coutumier y compris les régles
du droit international relatives aux droits et obligations des Etats dans la
matiére dite «du traitement des étrangers ».

Il est, toutefois, constant que la responsabilité internationale est une
responsabilité d’Etat 4 Etat et que, par conséquent, les conditions dans
lesquelles la responsabilité internationale d’un Etat est engagée ainsi que
les conditions dans lesquelles un autre Etat est habilité à exiger une répa-
ration du préjudice qui lui est causé, sont en principe complètement in-
dépendantes du contenu du droit interne desdits Etats.

« La protection diplomatique et la protection par la voie judiciaire
internationale constituent une mesure de défense des droits de l'Etat.
Comme l’a dit et répété la Cour permanente de Justice internationale,
«en prenant fait et cause pour l’un des siens, en mettant en mouve-
ment, en sa faveur, l’action diplomatique ou l’action judiciaire inter-
nationale, cet Etat fait, à vrai dire, valoir son propre droit, le droit qu’il
a de faire respecter, en la personne de ses ressortissants, le droit
international» (C.P.J.I. série A n° 2, p. 12 et série A/B n° 20-21,
p. 17) » (affaire Nottebohm, deuxieme phase, arrêt, C.I.J. Recueil 1955,
p. 24) [les italiques sont de nous].

«Il est un principe de droit international que la réparation d’un
tort peut consister en une indemnité correspondant au dommage que
les ressortissants de l'Etat lésé ont subi par suite de l'acte contraire au
droit international. C’est même la forme de réparation la plus usitée;
l'Allemagne l’a choisie en l’espèce, et son admissibilité n’est pas con-
testée. Mais la réparation due à un Etat par un autre Etat ne change
pas de nature par le fait qu’elle prend la forme d’une indemnité pour
le montant de laquelle le dommage subi par un particulier fournira la

336
336 BARCELONA TRACTION (OP. DISS. RIPHAGEN)

mesure. Les règles de droit qui déterminent la réparation sont les
règles de droit international en vigueur entre les deux Etats en question,
et non pas le droit qui régit les rapports entre l'Etat qui aurait commis
un tort et le particulier qui aurait subi le dommage. Les droits ou
intérêts dont la violation cause un dommage à un particulier se trou-
vent toujours sur un autre plan que les droits de l'Etat auxquels le même
acte peut également porter atteinte. Le dommage subi par le particu-
lier n’est donc jamais identique en substance avec celui que l'Etat
subira; il ne peut que fournir une mesure convenable de la réparation
due à l'Etat » (affaire de l’Usine de Chorzôw, fond, arrêt n° 13, 1928,
C.P.JI. série À n° 17, p. 27-28) [les italiques sont de nous].

4. Cette séparation complète entre les règles du droit international
coutumier en matière de responsabilité pour le traitement des étrangers
d’une part et les règles et principes du droit interne d’autre part est
beaucoup plus qu’une pure construction juridique, permettant la substi-
tution de rapports juridiques entre Etats aux rapports juridiques entre
l'administration et le particulier ou entre particuliers.

Elle traduit une réalité de la vie internationale: elle détermine le con-
tenu même des droits et obligations des Etats sur le plan international.

En effet, il est incontestable que l'Etat porte un intérêt réel au dévelop-
pement de son commerce international dont l'investissement dans les
entreprises étrangères et l'établissement d'entreprises à l'étranger sont
quelques-unes des manifestations. Aussi en dehors des pays qui pratiquent
le système du commerce d’Etat les relations économiques internationales
sont en général fortement contrôlées par les autorités publiques. D'autre
part, cette activité du commerce international d’un Etat affecte néces-
sairement l’économie, donc les intérêts publics, de l’État d’accueil; elle
comporte normalement aussi des contacts avec l’ordre juridique interne et
les autorités publiques de cet Etat. Il s’agit donc bien d’assurer un juste
équilibre entre les intérêts des Etats, tâche traditionnelle des règles du
droit international public.

Cette tâche est fondamentalement différente de celle qui incombe aux
règles du droit interne et notamment du droit privé interne. Les considéra-
tions qui déterminent le choix d’un système particulier de droit privé in-
terne en matière de ce que la Cour appelle «la nature et l'interaction des
droits de la société et des droits des actionnaires » sont complètement
étrangères aux problèmes qui préoccupent les règles du droit interna-
tional public en matière de responsabilité pour le traitement des étran-
gers.

5. Certes, l’activité du commerce international s’effectue, dans une très
large mesure, dans les formes du droit interne (acquisition de propriété,
contrats, concessions, perception de taxes et impôts). Mais ce ne sont pas
les rapports juridiques de droit interne qui en résultent — rapports entre
personnes privées ou entre une autorité publique et une personne pri-

337
337 BARCELONA TRACTION (OP. DISS. RIPHAGEN)

vée — qui intéressent le droit international coutumier. Celui-ci ne tend nul-
lement à unifier, même partiellement ou indirectement, les différents ordres
juridiques internes dans un ordre juridique commun applicable aux cas de
«diversité de nationalité » {diversity of citizenship).

La responsabilité internationale d’un Etat n’est point basée sur des
règles d’un tel ordre juridique commun; le droit de l'Etat invoquant cette
responsabilité n’est non plus dérivé des droits qui résulteraient pour une
personne privée d’un tel ordre juridique commun. L’approche des règles
du droit international coutumier est complètement différente; elles s’in-
téressent plutôt à l’activité, en tant que telle, des personnes faisant le com-
merce international d’un Etat, d’une part, des autorités publiques de
PEtat d’accueil d’autre part, ainsi qu’à l'interaction de ces activités.
C’est pourquoi la responsabilité internationale pour le traitement des
étrangers est essentiellement une responsabilité pour «déni de justice »
lato sensu. C’est aussi pourquoi l'Etat qui invoque cette responsabilité ne
représente pas la personne lésée mais fait valoir son propre intérêt à
l’activité de cette personne dans le commerce international. C’est pour-
quoi, finalement, il est indispensable, dans la détermination de l'existence
ou de l’inexistence d’une responsabilité internationale d’un Etat vis-à-vis
d’un autre Etat dans un cas concret, de prendre en considération l’ensem-
ble des activités des autorités publiques de l’Etat dont la responsabilité est
mise en cause, ainsi que l’ensemble de l’activité dans le commerce inter-
national de la personne privée lésée.

6. Il ne faut pas donner à la notion du «commerce international » une
interprétation purement économique. À vrai dire, le droit international
coutumier protège l’intérêt qu’un Etat porte à son commerce international
parce que le commerce international au sens large de l’expression, pré-
sente un intérêt pour la communauté internationale tout entière. Comme
le remarquent à juste titre Sohn et Baxter dans leur commentaire au
Draft Convention on the International Responsibility of States for Injuries
to Aliens: «Le droit relatif à la responsabilité des Etats vise au maintien
de la liberté de communication et de mouvement entre les nations.»
[Traduction du Greffe.]

Dans le même sens, le droit international coutumier reconnaît — sur-
tout depuis la seconde guerre mondiale — le respect des libertés fonda-
mentales de l’homme comme un intérêt de la communauté internationale.
En effet, même avant et entre les deux guerres mondiales, lidée d’une
protection, par le droit international public, des «droits de l’homme »
n’était jamais absente dans la jurisprudence internationale relative à la
responsabilité des Etats pour le traitement des étrangers. Ici comme dans
la protection du commerce international, il s’agit non pas de créer un
ordre juridique commun, déterminant les rapports juridiques entre les
autorités publiques et la personne privée ou entre les personnes privées,
mais de «contrôler » l'application de l’ordre juridique interne pour sanc-
tionner les « voies de fait », les discriminations arbitraires et l’usurpation
de compétence, qui violent le «droit à l’existence » de la personne hu-

338
338 BARCELONA TRACTION (OP. DISS. RIPHAGEN)

maine. Ici, comme dans la protection du commerce international, les
modalités différentes du droit interne des différents pays ne sont point
pertinentes pour la réalisation des objectifs des régles du droit inter-
national coutumier. |

7. Ici, il faut ouvrir une parenthèse. L’arrét semble se baser sur l’idée
d’une «référence » par les règles du droit international aux règles de droit
interne. I] est dit notamment au paragraphe 38 de l'arrêt que «le droit
international a dû reconnaître dans la société anonyme une institution
créée par les Etats en un domaine qui relève essentiellement de leur
compétence nationale. Cette reconnaissance nécessite que le droit
international se réfère aux règles pertinentes de droit interne, chaque fois
que se posent des questions juridiques relatives aux droits des Etats qui
concernent le traitement des sociétés et des actionnaires et à propos des-
quels le droit international n’a pas fixé ses propres règles ». La technique
législative de la référence ou du renvoi d’une règle de droit à une autre
règle de droit, ou au résultat de son application, est en effet bien connue
dans la science juridique. Pour ce qui concerne plus particulièrement le
droit international, cette technique est d’application fréquente dans les
règles de droit écrites, c’est-à-dire dans les traités. Ainsi plusieurs traités,
en définissant les obligations des parties contractantes, font référence au
droit interne d’un Etat déterminé. C’est, par exemple, le cas des traités en
matière de conflits des lois et en matière d’entraide judiciaire, y compris
la reconnaissance et l’exécution des jugements étrangers. Mais ce phéno-
mène du renvoi est complètement étranger à la situation dont il s’agit
dans le cas actuel.

Tout d’abord il s’agit dans l'affaire de la Barcelona Traction de l’appli-
cation des règles de droit international coutumier général. Le renvoi de
telles règles au droit interne d’un Etat déterminé paraît à priori peu pro-
bable. D’autre part, la présente affaire ne concerne point la reconnais-
sance ou l’effet à donner aux décisions, judiciaires et autres, des autorités
espagnoles, dans le cadre du système juridique d’un autre Etat. Au con-
traire, il s’agit de déterminer si ces décisions constituent un déni de justice
dans le sens large des mots, c’est-à-dire, une « voie de fait », une discrimi-
nation arbitraire ou une usurpation de juridiction, qui porte atteinte aux
droits d’un autre Etat. Dans ce domaine il ne peut y avoir un «renvoi»
aux règles de droit interne de l'Etat dont la responsabilité internationale
est mise en cause, ni d’ailleurs au droit interne d’un autre Etat, ni aux
«règles communes » qui pourraient se dégager d’une étude de droit com-
paré des différentes législations nationales.

8. La distinction de principe faite par l’arrêt présent entre:

a) les obligations de l'Etat « dès lors qu’[il] admet sur son territoire des
investissements étrangers ou des ressortissants étrangers, personnes
physiques ou morales» (par. 33), obligations «qui naissent ... dans
le cadre de la protection diplomatique » (ibid.);

339
339 BARCELONA TRACTION (OP. DISS. RIPHAGEN)

b) les obligations de l'Etat résultant de «la mise hors la loi des actes
d'agression » (par. 34);

c) les obligations de l’Etat résultant «des principes et des règles con-
cernant les droits fondamentaux de la personne humaine » (par. 34);

d) la protection des intérêts économiques résultant de l’investissement
fait par un étranger (par. 87);

paraît bien artificielle et ne peut en aucun cas justifier les conséquences
juridiques essentielles que l'arrêt attache à cette distinction.

Tout d’abord il semble impossible de distinguer les catégories a) et d).
Le présent arrêt même fait observer à juste titre (par. 37) que l’institution
dénommée protection diplomatique des étrangers est «étroitement liée
dès son origine au commerce international ». Comment donc reconnaître
d’une part que « dès lors qu’un Etat admet sur son territoire des investisse-
ments étrangers ... il ... assume certaines obligations quant à leur traite-
ment » (par. 33 de l’arrêt) et nier d’autre part à l’Etat dont les ressortis-
sants ont fait de tels investissements toute protection sur le plan inter-
national en dehors des «stipulations conventionnelles » (par. 90 de l’arrét)?
Certes, comme la Cour l'indique (par. 87) « dès lors qu’un Etat admet sur
son territoire des investissements ... étrangers, il... ne devient pas l’as-
sureur des ressources d’un autre Etat que ces investissements représen-
tent ». Personne n’a jamais employé pareille formule pour définir les obli-
gations de Etat d'accueil. Ce n’est en tout cas pas la base sur laquelle
la Belgique fonde ses réclamations contre l'Espagne dans le cas d'espèce!
Le problème de l'étendue de la protection que les règles du droit inter-
national assurent à l’intérêt d’un Etat est une question, la désignation du
ou des Etats dont l’intérêt est protégé en est une autre.

Mais il y a plus. Dans tous les cas énumérés ci-dessus, le droit inter-
national public général protège les droits des Etats en imposant des obli-
gations aux autres Etats pour la bonne raison que c’est un intérêt primor-
dial de la communauté internationale tout entière que ces droits soient
respectés.

Certes, sur le plan moral, il est difficile de comparer la gravité d’une
atteinte à l’intégrité territoriale et l'indépendance politique d’un Etat à
celle d’une atteinte aux libertés fondamentales de la personne humaine
ou à celle d’une atteinte au commerce international lato sensu.

Mais cela n'empêche pas que, sur le plan juridique, il s’agit dans les
trois cas d'intérêts de l’Etat protégés par imposition d’obligations aux
autres Etats. Evidemment les modalités de la protection sont différentes
dans les trois cas, aussi bien quant à la définition des atteintes prohibées
— c'est-à-dire l’étendue de la protection — qu'à l'égard de la désigna-
tion du ou des Etats habilités à appliquer ou à exiger l'application des
sanctions en cas d'atteinte.

340
340 BARCELONA TRACTION (OP. DISS. RIPHAGEN)

C’est de ce dernier ordre d’idées que relève la question de la «qualité
pour agir » d’un Etat.

L’arrét semble faire une distinction entre les obligations d’un Etat
erga omnes, les obligations d’un Etat qui existent envers certains autres
Etats d’après le droit international général et des obligations d’un Etat
qui n'existent envers un autre Etat qu’en raison de «stipulations con-
ventionnelles ». On peut, certes, faire cette distinction. Encore est-il
difficile d'admettre que cette distinction correspondrait nécessairement à
une classification à priori suivant la nature des intérêts protégés par ces
obligations, classification qui est déjà en soi assez douteuse.

En d’autres termes il paraît impossible de dire à priori que les intérêts
économiques de l'Etat ne pourraient être protégés par des obligations
d’autres Etats qu’en vertu de «stipulations conventionnelles », comme il
serait d’ailleurs manifestement faux de dire qu'il existe une qualité d’agir
pour chaque Etat au cas où l'intégrité territoriale ou l’indépendance poli-
tique d’un autre Etat est atteinte autrement que par une attaque armée
ou au cas où un ressortissant d’un autre Etat est victime d’une violation
de ses libertés individuelles.

9. Personne ne nie d’ailleurs que la qualité d’agir d’un Etat dans le
cadre des règles du droit international coutumier relatives au traitement
des étrangers dépend de l’existence d’un lien entre cet Etat et la situation
atteinte dans le cas d’espèce par le comportement d’un autre Etat.

A cet égard il convient de remarquer que dans les matières régies par
le droit international public coutumier il est à priori peu probable qu’il
existe des cloisons étanches entre les solutions adoptées pour les différents
éléments théoriquement séparés dont est composée la règle de droit.
C’est l'interaction entre le comportement imputé à un Etat et le comporte-
ment imputé à un autre Etat qui fait l’objet des règles de droit inter-
national coutumier se manifestant dans la création d’«obligations » et de
«droits » des Etats dans leurs relations mutuelles. Dans ces conditions on
ne peut notamment pas faire totalement abstraction de la nature et de
effet de cette interaction dans le cas concret en déterminant la « responsa-
bilité » de l’un et la «qualité d’agir » de l’autre Etat.

10. C’est une raison de plus de ne pas attacher trop d'importance à la
distinction fort abstraite et théorique entre « droits » et «simples intérêts »
qui semble être la seule base du raisonnement de l’arrêt.

Cette distinction n’a de sens que dans ie cadre d’un ensemble concret de
règles de droit connues et incontestées.

En analysant un tel ensemble de règles on peut constater à posteriori
que le manquement à une obligation peut entraîner certaines conséquen-
ces dommageables pour certains intérêts, sans que le détenteur de ces
intérêts soit habilité, par cet ensemble de règles de droit, à exiger une
réparation de celui qui a manqué à cette obligation. Alors on peut en tirer

341
341 BARCELONA TRACTION (OP. DISS. RIPHAGEN)

la conclusion que la victime avait bien un «simple intérêt » mais non pas
un «droit » qui était violé.

C'est en effet la conclusion que l’arrêt tire en analysant les règles du
droit privé interne relatives à la position juridique des actionnaires à
l'égard d’actes dirigés contre la société.

Mais dans l'affaire que l'arrêt tranche il ne s’agit ni des obligations
des autorités espagnoles sur le plan du droit interne ni des possibilités
juridiques qu’auraient les actionnaires d’invoquer cette responsabilité en
demandant l’annulation des mesures prises ou une indemnisation.

Il s’agit au contraire d’un tout autre ensemble de règles, à savoir les
règles du droit international public coutumier relatives aux obligations
et aux droits des Etats dans leurs relations mutuelles.

Or, ces deux ensembles de règles répondent à des exigences tout à fait
différentes; leurs objets et leurs buts sont différents; ils se sont développés
dans des milieux différents. |

L’ensemble des règles de droit international public coutumier en matière
de traitement des étrangers s'inspire, comme nous l’avons vu, de l'intérêt
de la communauté internationale au respect des libertés fondamentales de
la personne humaine ainsi qu’au respect de la liberté du commerce inter-
national.

C’est en fonction de ces deux principes qu’il faut déterminer aussi bien
les obligations que les droits des Etats dans leurs rapports mutuels. Dans
l'affaire actuelle c’est surtout le second de ces deux principes qui est en
cause.

11. Pour pouvoir qualifier une activité concrète dans le commerce inter-
national comme faisant partie du commerce international d’un Etat
déterminé, il faut évidemment qu'il existe un lien entre l’activité et cet
Etat. Ce lien ne peut s’établir que par l'intermédiaire de l’un ou plusieurs
des trois éléments de l'Etat: les ressortissants, le territoire et le gouverne-
ment. Quand l’activité du commerce international se fait par l’établisse-
ment d’une personne physique à l'étranger c’est traditionnellement la
nationalité de cette personne physique qui détermine le lien entre cette
activité et un Etat déterminé. D'autre part on trouve dès le début du
développement du commerce international que l'Etat s'intéresse au
traitement réservé par les autres Etats à «ses» produits, c’est-à-dire les
produits originaires de son territoire, ainsi, qu’à «ses » navires, c’est-à-dire
les navires investis par son gouvernement du droit de battre le pavillon
national. (Parfois les différentes manifestations de l’activité du commerce
international n'étaient pas nettement distinguées. Un exemple typique en
est donné par les traités dont l’interprétation était en cause dans l’arrêt
de la Cour du 27 juillet 1952 (affaire des Droits des ressortissants des
Etats-Unis d’ Amérique au Maroc, arrêt, C.J. Recueil 1952, p. 176.) Ces
traités, datant du tournant du siècle, visaient en premier lieu à empêcher
tout traitement différentiel par un Etat des ressortissants des autres Etats
parties auxdits traités. Mais la Cour n’a pas hésité à interpréter ces traités

342
342 BARCELONA TRACTION (OP. DISS. RIPHAGEN)

comme interdisant également toute discrimination en faveur de l’importa-
tion de marchandises en provenance du territoire d’un de ces Etats (C.Z.J.
Recueil 1952, p. 183 à 186), reconnaissant ainsi que les traités en cause
avaient pour objet la protection de l’ensemble des activités du commerce
international de chaque Etat contractant.)

Les techniques du commerce international se sont développées depuis
lors, notamment avec l’entrée en scène des sociétés anonymes comme
forme juridique de l’organisation de l’activité économique privée.

Pour la détermination du lien entre une activité du commerce inter-
national et un Etat particulier ce développement pose deux problèmes
distincts, l’un relatif au rapport entre l’activité et une personne, l’autre
relatif au rapport entre cette personne et un Etat.

En effet, dans les cas «classiques » de la protection diplomatique, l’inté-
rêt que l'Etat porte à «son» commerce international se confond avec
l'intérêt qu’il porte au bien-être de ses ressortissants, personnes physiques,
aussi bien pour ce qui concerne leur intégrité physique et leurs libertés
fondamentales, que pour ce qui concerne leur pouvoir de gérer leurs
biens ainsi que leur droit d’en firer des profits.

Les éléments de «l’entreprise» se trouvent réunis dans une seule et
même personne physique et indivisible, et Pappartenance de cette per-
sonne à un Etat déterminé ne pose normalement pas de problèmes.

L'emploi de la forme juridique de la société anonyme (ayant Sur le plan
du droit privé interne une personnalité juridique propre) complique la
situation.

12. Tout d’abord on peut difficilement admettre qu’une société ano-
nyme en tant que telle puisse avoir une intégrité physique ou des libertés
fondamentales. (On peut laisser de côté la question de savoir si, sur le
plan du droit interne, la société en tant que telle pouvait se plaindre d’une
atteinte à l'intégrité physique ou aux libertés fondamentales des personnes
physiques qui la «représentent ».) Il s’agit donc seulement des intérêts
«économiques » de l’entreprise: son activité et ses biens. Or, en réalité, la
forme juridique de la société anonyme se prête à des organisations assez
divergentes des intérêts économiques de l’entreprise. Il y a le type de
société pour laquelle la personnalité juridique correspond à une indépen-
dance économique de l’entreprise; la gestion de l’entreprise se trouve dans
les mains des administrateurs indépendants et les profits sont en principe
affectés à l’entreprise elle-même, c’est-à-dire généralement réinvestis
(déduction faite, le cas échéant, d’une certaine rémunération des capitaux
déjà investis). Mais il y a aussi le type de société qui est en réalité une
forme d’organisation de la coopération dans une entreprise d’actionnaires
qui non seulement fournissent le capital mais assurent effectivement Ja
gestion de l’entreprise pour en tirer des profits pour eux-mêmes. Il y a
enfin un troisième type de société dont l’entreprise est intégrée dans une
autre entreprise plus vaste, appartenant à une autre société qui la domine.
Evidemment il s’agit ici de types de sociétés (correspondant à des types

343
343 BARCELONA TRACTION (OP. DISS. RIPHAGEN)

d’actionnaires différents) et non de catégories séparées par des cloisons
étanches. Bien entendu pour les trois types de sociétés le régime du droit
privé interne est généralement le même. D’autre part, sur le plan du droit
fiscal interne, plusieurs pays reconnaissent la différence fondamentale
entre ces trois types en leur donnant un traitement différent.

Sur le plan du droit international coutumier, c’est-à-dire aussi bien pour
déterminer ce qui est affecté par le comportement d’un Etat vis-à-vis
d’une société anonyme que pour déterminer le lien entre ce qui est affecté
et un autre Etat, il paraît nécessaire de tenir compte de la réalité des
différences entre ces trois types de sociétés. En effet, comme on l’a déjà
fait remarquer, sur le plan du droit international il s’agit des droits et des
obligations des Etats dans leurs rapports mutuels et non pas des rapports
de droit interne entre la société et d’autres personnes privées ni même
des rapports de droit interne entre la société, ses actionnaires et ses
dirigeants, et les autorités publiques d’un Etat.

La nature des droits comme celle des obligations est différente dans
le droit international, parce que ces obligations et ces droits corres-
pondent aux exigences spécifiques de la communauté internationale.
Il n’est donc pas possible de s’en tenir simplement à la personnalité
juridique de la société sur le plan du droit interne.

On ne peut ni considérer la société comme étant toujours la seule
qui soit affectée par une mesure quelconque dirigée — sur le plan du
droit interne — contre la société, ni assimiler toujours purement et
simplement la société à une personne physique pour ce qui concerne sa
«nationalité » c’est-à-dire son lien avec un Etat déterminé.

L'un et l’autre sont d’ailleurs reconnus dans la jurisprudence et la
pratique internationales.

Bien entendu cette jurisprudence et cette pratique ne sont pas cons-
tantes. D’une part, elles se sont souvent inspirées de considérations
ad hoc; d’autre part, elles ne tiennent pas suffisamment compte de la
variété des cas qui peuvent se présenter.

Toujours est-il qu’elles marquent à un degré suffisant la reconnais-
sance de l’inapplicabilité de la fiction juridique du droit privé interne
sur le plan du droit international public. La personnalité morale de la
société n’est point le dernier mot ni pour les obligations ni pour les
droits des Etats en matière de «traitement des étrangers ».

L'arrêt le reconnaît d’ailleurs en examinant «divers autres motifs
pour lesquels on pourrait concevoir que le Gouvernement belge soit
justifié à présenter une demande ...» (par. 55). Toutefois, l’arrêt semble
persister à considérer ces autres motifs comme l’application de la trans-
position, sur le plan du droit international, des régles du droit interne
relatives au statut de la société et de ses actionnaires (par. 56).

On a déja exposé ci-dessus pourquoi cette maniére de voir parait
contraire 4 la nature et aux fonctions mémes des régles du droit inter-
national public coutumier. Ce ne sont pas les droits et obligations des

344
344 BARCELONA TRACTION (OP. DISS. RIPHAGEN)

actionnaires qui sont en cause dans l’affaire actuelle, mais les obligations
et les droits des Etats; il ne s’agit pas seulement de sujets de droit diffé-
rents mais aussi d’une matière différente.

13. C’est aussi pourquoi il ne paraît pas justifié d’écarter comme non
pertinentes la pratique et la jurisprudence internationales en matière de
mesures prises à l'égard des biens énnemis ainsi qu’en matière de nationa-
lisations (par. 59 à 62 de l'arrêt). Au contraire, il s’agit là de deux phé-
nomènes sur le plan international qui ont trait directement au commerce
international ainsi qu’aux liens entre une activité du commerce interna-
tional et un Etat déterminé. En effet, les mesures prises à l’égard des
biens ennemis ont le double objectif d’éliminer |’élément ennemi dans la
gestion de l’économie nationale et de confisquer les biens ennemis à titre
de réparation. Il est hautement significatif que dans le cadre de ce double
objectif la personnalité distincte de la société ne fasse pas obstacle a la
reconnaissance des réalités. Mais comment donc pourrait-on d’une part
accepter le lien entre une activité et des biens privés et un Etat quand il
s’agit de mesures a prendre contre cet Etat et, d’autre part, méconnaitre
par principe l’existence d’un tel lien quand il s’agit des droits de cet
Etat?

Dans le cas des nationalisations d’entreprises appartenant 4 une
société il s’agit évidemment de mesures d’un autre caractère. Toutefois,
ici encore, bien des accords internationaux conclus pour régler les suites
de ces mesures reconnaissent que celles-ci — qui mettent fin à une acti-
vité du commerce international — n’affectent pas seulement l'Etat
dont la société comme personne distincte est censée posséder la «natio-
nalité ».

Dans les deux cas — mesures contre les biens ennemis et mesures
de nationalisation il s’agit d’une atteinte — pour des motifs diffé-
rents — à une activité du commerce international prise comme ensemble;
l’objet et le but de ces mesures concernent l’entreprise en tant que teile,
bien qu’elles affectent évidemment la propriété et d’autres droits sur
des biens isolés.

14. C’est de ce point de vue — atteinte à l’entreprise étrangère plutôt
qu’à un droit isolé appartenant à une personne privée étrangère — qu'il
faut aussi considérer les cas où la jurisprudence et la pratique interna-
tionales ont reconnu un intérêt juridiquement protégé par les règles du
droit international à un Etat autre que celui suivant le droit interne
duquel la société était constituée. Ce sont notamment les cas où la
société était entrée en liquidation ou était «pratiquement défunte» à
la suite des mesures prises par l'Etat dont la responsabilité internationale
était mise en cause. Il s'agissait alors des cas où la société était forcée
de suspendre ou de cesser ses activités, en d’autres termes, où l’entre-
prise en tant que telle était affectée. Dans la doctrine on a parfois essayé
d'expliquer ces cas en y voyant l’application de la notion du droit privé
interne suivant laquelle en cas de liquidation d’une société les action-
naires reprennent la partie des biens de la société qui est la leur

 

345
345 BARCELONA TRACTION (OP. DISS. RIPHAGEN)

(ainsi par exemple Reuter: Droit international public, 1958, p. 166).

Mais cette explication ne peut pas satisfaire. Sur le plan du droit
privé interne ce n’est pas l’entrée en liquidation qui fait naître un droit de
chaque actionnaire sur une partie des biens de la société: c’est seulement
à la fin de la liquidation qu’un reliquat d’actif éventuel est distribué
parmi les actionnaires. D’autre part, la liquidation était toujours posté-
rieure aux mesures de l’Etat tenu pour responsable sur le plan interna-
tional de sorte que ces mesures n’ont pas pu porter atteinte aux droits
des actionnaires sur le plan du droit privé interne.

Ces deux arguments valent encore à fortiori au cas où la société, sans
être entrée en liquidation, était «tombée en sommeil», «pratiquement
défunte » ou «détruite». L’arrét (par. 64 à 68), tout en reconnaissant
des «circonstances spéciales où la règle générale [c’est-à-dire la règle
selon laquelle seul Etat suivant le droit interne duquel la société était
constituée aurait qualité d’agir] pourrait ne pas avoir effet» (par. 64)
n’accepte dans le contexte actuel l'existence d’une circonstance spéciale
qu’au cas où «la société a disparu comme personne morale» et était
«devenue juridiquement incapable de défendre ses propres droits [et]
les intérêts de ses actionnaires » (par. 66). Ce faisant l’arrêt rejette donc
toute exception fondée sur l’entrée en liquidation de la société ou sa
paralysie entière (par. 65) à cause des mesures à Végard desquelles la
responsabilité internationale d’un Etat est invoquée.

Encore une fois l’arrêt fait donc dépendre l’étendue des obligations
et des droits internationaux des Etats des règles du droit privé interne
relatives au statut des sociétés. L’arrét constate (par. 66) que «seule la
disparition de la société en droit prive les actionnaires de la possibilité d’un
recours par l'intermédiaire de la société ». Il n’est pas expliqué dans l’ar-
rêt comment alors, après la disparition juridique de la société, l’action
d’un autre gouvernement que «le gouvernement de la société» puisse
être compatible avec la règle de la continuité! En réalité, l'intérêt juri-
diquement protégé de cet autre Etat, donc aussi les obligations vis-à-vis
de l'Etat qui a pris les mesures incriminées, doivent exister sur le plan
international, avant la disparition et indépendamment de la disparition
de la société sur le plan du droit interne, disparition qui n’est qu’une
des conséqueces ultérieures possibles de ces mesures.

15. L'arrêt constate (par. 65) «qu’elle [c’est-à-dire la Barcelona Trac-
tion] a été entièrement paralysée au point de vue économique {et qu’elle
a été privée de toutes ses sources de revenus en Espagne ».

Il est incontestable que les mesures prises par les autorités espagnoles
ont porté atteinte à l’entreprise en tant que telle. Le point essentiel est
donc l'existence ou l’inexistence d’un lien entre l’entreprise et l'Etat
belge, suffisant pour considérer sur le plan international que le commerce

346
346 BARCELONA TRACTION (OP. DISS. RIPHAGEN)

international de cet Etat est affecté par ces mesures. C’est donc la se-
conde question, mentionnée ci-dessus, que pose l'entrée en scène des
sociétés anonymes dans le commerce international, celle du lien entre
ce qui est affecté par le comportement d’un Etat, et un autre Etat. A.
cet égard aussi il paraît impossible de faire abstraction de la différence
entre les trois types de sociétés et d’actionnaires mentionnés ci-dessus.

16. Pour ce qui concerne le commerce international d’un Etat qui se
fait par l'intermédiaire de personnes physiques il est constant, comme
le rappelle l’arrêt (par. 36), que c’est en principe le lien de nationalité
entre l’État et l'individu qui compte. Il y a toutefois des exceptions à
cette règle générale. D'une part, comme la Cour l’a rappelé dans son
avis consultatif du 11 avril 1949 (C.I.J. Recueil 1949, p. 181):

«cette règle comporte d'importantes exceptions, car il existe des
cas dans lesquels la protection peut être exercée par un Etat au
profit de personnes qui n’ont pas sa nationalité ».

Tl s’agit notamment des cas de protection «fonctionnelle » (membres
de l’équipage d’un navire battant le pavillon de l’État; membres des
forces armées d’un Etat; agent de l'ONU); la protection de l’activité
comme ensemble, lié en tant que tel à un Etat, s'étend aux personnes
qui participent à cet ensemble indépendamment de leur nationalité.

D'autre part, le lien de nationalité entre l’Etat et l'individu n’est pas
toujours suffisant. Dans l'affaire Nottebohm, la Cour a jugé que le
Liechtenstein n’était pas fondé à étendre sa protection à Nottebohm à
l'égard du Guatemala sur la base d’une réponse négative à la question
de savoir

«si le rattachement de fait existant entre Nottebohm et le Liechten-
stein à l’époque précédant, entourant et suivant sa naturalisation
apparaît comme suffisamment étroit, comme si prépondérant par
rapport au rattachement pouvant exister entre lui et tel ou tel autre
Etat qu’il permette de considérer la nationalité à lui conférée
comme effective...» (C.L.J. Recueil 1955, p. 24).

Ici encore on remarque une approche «fonctionnelle ». La naturalisa-
tion de M. Nottebohm n’ayant en fait rien changé à ses activités prises
comme un ensemble (ce que la Cour appelle son «genre de vie » (ibid.,
p. 26)), l'atteinte alléguée au Guatelmala à cette «entreprise» n’était
pas considérée comme affectant sur le plan international un intérêt juri-
diquement protégé du Liechtenstein.

17. Un vrai lien de nationalité, tel qu’il existe entre un Etat et ses
ressortissants, personnes physiques, ne peut évidemment pas se conce-
voir pour les personnes morales en tant que telles. Pour assimiler une

5

société anonyme 4 un ressortissant, personne physique, il faut donc

347
347 BARCELONA TRACTION (OP. DISS. RIPHAGEN)

avoir recours à d’autres points de rattachement. A cet égard, du point de
vue abstrait, trois voies s’ouvrent:

a) tenir compte de la nationalité des personnes physiques auxquelles
«appartient » la société;
b) tenir compte du fait que la personnalité juridique a été «conférée »
à la société par les autorités d’un Etat déterminé;
c) tenir compte du fait que la société, comme entité économique, est
«implantée » sur le territoire d’un Etat déterminé.

Dans la pratique des Etats, y compris les traités conclus entre deux
ou plusieurs Etats et dans la jurisprudence internationale, on suit tantôt
l’une tantôt l’autre de ces voies, ou bien on combine — on met en balance
respectivement — des points de rattachement relevant de deux ou trois
de ces solutions.

18. Ceci s'explique par le fait que les trois solutions correspondent
grosso modo aux trois types différents de sociétés et d’actionnaires. En
effet, s’il s’agit par exemple d'une société dont toutes les actions se trou-
vent dans les mains de deux ou trois personnes physiques, qui de cette
façon ont combiné leurs capitaux dans une entreprise qu’elles dirigent
elles-mêmes, il paraît tout à fait naturel de s'inspirer des considérations
bien connues, que Max Huber a exprimées dans son rapport du 1°* mai
1925 dans l’affaire des Biens britanniques au Maroc espagnol:

«la protection des individus couvre tous leurs droits légitimes.
Le fait que ces intérêts se trouvent en connexité plus ou moins
étroite avec ceux d’une entité juridique morale, ne saurait ipso
facto les priver de la protection qui leur reviendrait autrement en
tant qu’appartenant à une personne protégée» (Nations Unies,
Recueil des sentences arbitrales, vol. XX, p. 661).

«Le droit international qui, dans ce domaine, s’inspire essentielle-
ment des principes de l’équité, n’a établi aucun critère formel pour
accorder ou refuser la protection diplomatique à des intérêts na-
tionaux liés à des intérêts appartenant à des personnes de nationa-
lités différentes » (ibid., p. 729).

Ces considérations s’appliquent aussi dans le cas où la personnalité
morale de la société a été conférée par le droit interne de l’Etat dont
la responsabilité est invoquée et ceci méme quand la société est implantée
sur le territoire dudit Etat.

D’autre part le point de rattachement sous b) ci-dessus (le fait que la
personnalité juridique a été conférée à la société par les autorités d’un
Etat déterminé) correspond plutôt au type de société dont l’entreprise
est indépendante et dont les actions sont dispersées dans les mains de
personnes qui ne s'occupent point de la gestion de l’entreprise mais se
bornent à encaisser les dividendes éventuels ou à réaliser des profits par
lPachat et la vente de ces actions en bourse.

En réalité ce point de rattachement est dans un certain sens comparable

348
348 BARCELONA TRACTION (OP. DISS. RIPHAGEN)

au lien qui unit un Etat et un navire auquel cet Etat a conféré le droit de
battre le pavillon national. Il perd beaucoup de son sens à partir du
moment où la constitution d’une société suivant le droit interne d’un
Etat s'effectue sans aucune intervention active des autorités publiques de
cet Etat et ne requiert l’établissement d’aucun lien reél entre la société
et le territoire ou les ressortissants dudit Etat.

Aussi est-il compréhensible que dans la pratique des Etats et dans la
jurisprudence internationale ce point de rattachement ne joue pas un
rôle prépondérant à moins qu'il n’y ait d’autres liens entre la société et
l'Etat où elle a été constituée, comme par exemple le fait que la direction
de la société opère effectivement sur le territoire de cet Etat. (Dans cer-
tains traités même la nationalité des personnes physiques qui dirigent
la société est un facteur pour déterminer le lien entre un Etat et une so-
ciété. D’après les indications données par Foighel: Nationalization and
Compensation, 1963, p. 235, ceci est notamment le cas dans un traité
accompagné d’un aide-mémoire du 27 septembre 1948 entre la Suisse et
la Yougoslavie.)

Finalement, le point de rattachement mentionné sous c) ci-dessus
(le fait que la société, comme entité économique, est implantée sur
le territoire d’un Etat déterminé) répond à la reconnaissance de l’im-
portance croissante de l’économie, donc de ses entreprises, pour l’exis-
tence même de l’Etat. De ce point de vue l'Etat dans le territoire duquel
une société est implantée est nécessairement intéressé au rayonnement
de l’entreprise de cette société à l’étranger que ce soit par des activités
isolées ou par l'établissement de filiales ou par la participation à d’autres
sociétés qu’elle domine et dont l’entreprise est intégrée dans la sienne.

Bref, ce point de rattachement trouve son application surtout dans le
cas où il s’agit du troisième type d’actionnaire et de société mentionné
ci-dessus.

19. Dans le cadre de l’application des règles du droit international
coutumier relatives à la responsabilité en matière de traitement des
étrangers, l’importance relative des trois points de rattachement doit
être appréciée non seulement compte tenu du type de société et d’action-
naires en cause dans le cas d'espèce, mais aussi en fonction de la nature
de l'atteinte que le comportement incriminé de l'Etat dont la responsabi-
lité est invoquée aurait portée à l’activité du commerce international.
Il est évident qu’à cet égard l'atteinte à un bien isolé de la société ne
saurait être mise sur le même plan qu’une atteinte à la personnalité même
de la société ou une atteinte à l’ensemble de l’activité de cette société
dans l'Etat dont la responsabilité est invoquée.

L'arrêt présent semble nier la pertinence, pour la question de la qua-
lité d’agir d’un Etat demandeur, des distinctions faites ci-dessus relatives
à la nature de l’atteinte, le type de société et d’actionnaires en cause
et le caractère et l'importance relative des formes de rattachement possi-
ble entre un Etat et une société. Seules, la distinction du droit privé

349
349 BARCELONA TRACTION (OP. DISS. RIPHAGEN)

interne entre les droits de la société et les droits propres de l'actionnaire,
ainsi que la personnalité morale distincte de la société suivant le droit
interne de l'Etat où elle est constituée, sont reconnues comme pertinen-
tes dans l’arrêt. Certes, l’arrêt, sans toutefois se prononcer sur les condi-
tions dans lesquelles un Etat déterminé autre que celui suivant le droit
interne duquel la société était constituée, peut avoir la qualité d’agir,
examine diverses «circonstances spéciales» et «motifs» possibles qui
pourraient conduire à la non-application de la règle simple et stricte
qu’il énonce. Mais, en réalité, ces circonstances spéciales et ces motifs
sont conçus par l'arrêt toujours en fonction de la personnalité distincte
de la société sur le plan du droit interne. C’est ainsi que l’arrêt examine
«le cas où la société aurait cessé d'exister » (par. 64 à 68) uniquement
sous l’angle de l’existence juridique sur le plan du droit interne, sans
tenir aucun compte de la finalité de la société qui est l’entreprise.

L'autre éventualité, traitée dans l’arrêt (par. 69 à 84) est celle «où
l'Etat national de la société n’aurait pas qualité pour agir en faveur de
celle-ci ».

Ici encore l’arrêt arrive au résultat que seule la création de la person-
nalité morale par le droit interne d’un Etat déterminé est pertinente,
sans toutefois expliquer comment une telle formalité en elle seule peut
faire naître, sur le plan du droit international, un intérêt juridiquement
protégé de cet Etat aux affaires de la société.

Certes, l’arrêt mentionne (par. 71) certains autres éléments, mais
d’une part, ces éléments sont en partie des formalités résultant néces-
sairement de celle de la constitution de la société suivant les règles du
droit privé interne, d’autre part ils n’ont pas beaucoup de poids, en
comparaison, avec les rapports de la société avec d’autres Etats. II
résulte d’ailleurs du paragraphe 70 de l’arrêt que la Cour ne les considère
point comme juridiquement pertinents.

20. Le raisonnement suivi dans l’arrêt conduit logiquement à la
thèse qu’un Etat dont les ressortissants font des investissements à l’étran-
ger sous la forme juridique de la constitution d’une société suivant les
régles du droit interne d’un Etat étranger, ou de la participation au
capital d’une telle société, perd son intérét au traitement accordé a
ces investissements.

Cette thése, basée sur la distinction entre les «droits» de la société
et les «simples intérêts » des actionnaires est nécessairement applicable
aussi dans le cas où il s’agit du traitement accordé par l'Etat suivant le
droit interne duquel la société a été constituée.

En effet, les motifs formulés aux paragraphes 85 à 90 de l’arrêt n’ad-
mettent aucune exception.

21. Toutefois, les paragraphes suivants de l’arrêt semblent envisager
la possibilité de faire appel à des «considérations d’équité» pour per-

350
350 BARCELONA TRACTION (OP. DISS. RIPHAGEN)

mettre «une application raisonnable » du droit international. Ces consi-
dérations semblent être que dans le cas d’un investissement étranger, il
devrait exister un gouvernement étranger qui puisse exercer la protection
diplomatique. Une telle considération semble pourtant contraire à la
nature même des règles du droit international coutumier, suivant les-
quelles, en exerçant la protection diplomatique, l'Etat défend son propre
droit. Il ne s’agit donc nullement de trouver un gouvernement quelcon-
que qui puisse agir comme claims agent de l’actionnaire.

Un tel système n’assurerait d’ailleurs aucune amélioration de la
position de l’actionnaire, étant donné la liberté complète de tout gouver-
nement de donner suite ou non à la demande de protection de la part
Pactionnaire ainsi que de le faire profiter ou non d’une réparation éven-
tuelle qu’il recevrait.

Si donc la pratique et la jurisprudence internationales admettent
Vaction de l’Etat dont les ressortissants ont investi leurs capitaux dans
une société constituée suivant le droit interne d’un autre Etat en cas de
comportement illicite de ce dernier Etat, c’est parce qu'elles reconnais-
sent un intérêt juridiquement protégé du premier Etat à l’activité de
cette société, intérêt qui n’est nullement anéanti par la constitution de
la société ou la participation dans celle-ci, ni dévolu à l'Etat où la société
s’est constituée.

22. Il résulte de ce qui précède que le comportement d’un Etat qui,
sur le plan du droit interne, affecte un bien, la personnalité ou l’entre-
prise d’une société, peut, sur le plan du droit international, porter
atteinte à un intérêt juridiquement protégé d’un Etat autre que celui selon
le droit interne duquel la société était constituée. Cela implique aussi
que, dans certaines circonstances, le même comportement d’un Etat
peut porter atteinte aux intérêts juridiquement protégés de deux ou
plusieurs Etats.

Une telle situation juridique n’est nullement exclue par les règles du
droit international. Il suffit ici de se référer à l’avis consultatif du 11
avril 1949 (Réparation des dommages subis au service des Nations Unies,
C.I1.J. Recueil 1949, p. 174).

Le présent arrêt (par. 96 et 97) semble pourtant vouloir exclure la
possibilité de réclamations diplomatiques concurrentes, à cause des
complications auxquelles elle donne lieu.

A cet égard il convient de remarquer tout d’abord qu'il ne faut pas
exagérer le nombre des cas où une société est vraiment internationale en
ce sens que des points de rattachement d@’ importance égale existent avec
plusieurs Etats.

Dans un très grand nombre de cas les trois points de rattachement
mentionnés ci-dessus rattachent la société 4 un seul Etat. C’est préci-
sément pourquoi la pratique internationale a généralement accepté
la protection diplomatique de la part de l'Etat suivant le droit interne
duquel la société a été constituée.

D'autre part les réclamations concurrentes, bien qu’émanant de

351
351 BARCELONA TRACTION (OP. DISS. RIPHAGEN)

différents Etats, ont toujours le même objet, c’est-à-dire prévenir, faire
cesser ou faire corriger par une restitutio in integrum les actes illicites
d’un autre Etat.

Ce n’est qu’au stade de la réparation pécuniaire qui tient lieu d’une
restitutio in integrum qu'il est nécessaire de déterminer le montant à
payer à chaque Etat. Dans son avis précité la Cour a observé à cet
égard: ;

«Les tribunaux internationaux connaissent bien le problème que
pose une réclamation à laquelle sont intéressés deux ou plusieurs
Etats nationaux, et ils savent comment protéger, en pareil cas,
l'Etat défendeur » (C.I.J. Recueil 1949, p. 186).

Jl ne semble donc pas que la possibilité de réclamations concurren-
tes — qui s’est d’ailleurs réalisée au stade diplomatique de la présente af-
faire — crée ce «climat de confusion et d’insécurité » dont ilest fait mention
au paragraphe 96 de l'arrêt. S’il y a des complications, elles ne sont pas
insurmontables; elles sont d’ailleurs le fruit de l’interdépendance tou-
jours croissante des Etats dans le monde moderne, fait devant lequel
une juridiction internationale ne saurait fermer les yeux.

La même observation vaut pour les complications qui résulteraient
d’un règlement intervenu entre Etat responsable et un des autres Etats
intéressés (par. 97 de l'arrêt). Un tel règlement, comme tout traité,
ne saurait lier que les Etats qui l’ont conclu. Dans la pratique interna-
tionale les gouvernements savent très bien s’accommoder de cette règle
juridique! En tout état de cause si l'Etat selon le droit interne duquel
une société a été constituée concluait un règlement avec l'Etat respon-
sable d’un acte illicite envers cette société prévoyant une compensation
de l'indemnité avec des réclamations quelconques du dernier Etat
vis-à-vis du premier, il serait manifestement injuste de considérer un
tel règlement de l'affaire comme excluant une réclamation au sujet du
même acte illicite de la part d’un troisième Etat juridiquement intéressé à
l’activité de la société au titre d’autres points de rattachement.

La règle de res inter alios acta et celle selon laquelle l'Etat en prenant
fait et cause pour ses ressortissants défend ses propres droits, sont toutes
les deux la conséquence de la structure même du droit international public
coutumier.

*

23. La Barcelona Traction appartient clairement au troisiéme type de
société décrit ci-dessus, c’est-à-dire le type de société dont l’entreprise
est intégrée dans une autre entreprise, celle de la {société Sidro, dont
le principal actionnaire est une autre société, la Sofina.

Les liens entre la Sidro et la Sofina n’ont pas été complètement cla-
rifiés (il paraît que la Sidro était aussi actionnaire de la Sofina).

Toutefois, pendant toute la période pertinente, les points de rattache-

352
352 BARCELONA TRACTION (OP. DISS. RIPHAGEN)

ment entre les deux sociétés et la Belgique ont été tels qu’on peut difficile-
ment nier qu'il existe un lien suffisant entre l’entreprise de ces sociétés et
l'Etat belge. Certes, les Parties au différend sont en désaccord sur les
pourcentages exacts des actions de la Sofina qui se trouvaient dans les
mains de personnes physiques ou morales de nationalités différentes.
Mais il ne semble pas être contesté que la Sofina avait toujours un certain
nombre d’actionnaires belges ni que les autres actions de cette société
étaient dispersées parmi des personnes de nationalités différentes. (Un des
conseils de l'Espagne a parlé «des participations américaine, anglaise,
française, hollandaise, espagnole, suisse et autres » (audience du 22 juillet
1969.) Il n’existe pas d’indications suffisantes pour supposer que la Sidro
et la Sofina étaient des sociétés dont l’entreprise avait des liens avec un
autre Etat que la Belgique, ni d’ailleurs pour supposer que ces sociétés ap-
partenaient au premier type, celui des sociétés gérées effectivement par les
actionnaires, personnes physiques d’une nationalité autre que belge.
Dans ces conditions, les points de rattachement que sont la constitution
de ces sociétés suivant le droit belge d’une part et l'implantation de ces
sociétés sur le territoire belge d’autre part, sont suffisants pour créer le
lien entre ces sociétés et la Belgique qui est nécessaire pour justifier un
intérêt juridiquement protégé de l’Etat belge dans l’entreprise de la
Barcelona Traction.

24. Toutefois, on a fait valoir que ce lien dont un élément essentiel
est la participation dominante de la Sidro dans la Barcelona Traction,
assurée quelques années après la première guerre mondiale, était rompu
du fait que les actions Barcelona Traction appartenant à la Sidro ont fait
l’objet de certains contrats passés à l’approche et au début de la deuxième
guerre mondiale.

Au cours de cette période fut constituée par la Sidro aux Etats-Unis une
société Securitas Ltd., ainsi qu’un partnership, Charles Gordon & Co. Des
contrats furent conclus entre la Sidro et la Securitas et entre la Securitas
et Charles Gordon & Co. Il n’est pas contesté que la Securitas Ltd.,
ainsi que la firme Charles Gordon & Co. n'étaient en réalité que des
aiter ego de la Sidro-Sofina, ni que le but de toute l’opération était juste-
ment d’assurer que la participation effective de la Sidro au capital et à la
gestion de la Barcelona Traction puisse continuer en dépit de occupation
du territoire belge par les forces armées allemandes, sans être gênée par les
mesures que les Etats alliés devaient prendre dans le cadre de leur législa-
tion de guerre à l'égard des biens appartenant aux sociétés résidant dans le
territoire occupé par l’ennemi. Il n’est non plus contesté que l’objectif
était en fait réalisé. Ce genre d'opération est bien connu des pays européens
occupés par les forces allemandes pendant la deuxième guerre mondiale
ainsi que des pays alliés comme les Etats-Unis et le Canada où les diri-
geants des sociétés de ces pays européens ont trouvé un refuge leur per-
mettant de continuer à gérer les affaires de ces sociétés. Les autorités des
pays alliés d'accueil ont d’ailleurs généralement apporté la collaboration
nécessaire pour que l'opération atteigne son but. Dans ces conditions,

353
353 BARCELONA TRACTION (OP. DISS. RIPHAGEN)

les événements résumés ci-dessus ne peuvent pas être considérés, sur /e
plan du droit international, comme ayant rompu le lien entre l'Etat belge et
l’entreprise de la Barcelona Traction. Cette conclusion est, encore une
fois, indépendante des rapports de droit privé interne.

Cette conclusion s’applique donc aussi bien à la période pendant
laquelle ia Securitas agissait comme custodian des actions appartenant à
la Sidro qu’à la période pendant laquelle elle était trustee. En ces deux
qualités, la Securitas n'était autre — pour employer les termes d’un des
conseils espagnols — que «Sidro version américaine ». La Securitas a été
constituée et le rapport de trust entre la Sidro et la Securitas a été créé
pour permettre d’échapper aux conséquences de l’occupation du ter-
ritoire belge. Le rapport de trust a pris fin après la guerre comme d’ailleurs
a disparu la Securitas. La date précise de la fin de cette période ne parait
pas essentielle dans le contexte actuel, le rapport de trust n’ayant jamais
été destiné a transférer 4 autrui la position qu’occupait la Sidro dans la
Barcelona Traction et n’ayant jamais eu pareil effet.

25. Pour ce qui concerne l'inscription des actions de la Barcelona
Traction appartenant 4 la Sidro sous le nom de Charles Gordon & Co.
(plus tard, Newman & Co.), il suffit de remarquer que ces deux firmes ne
furent jamais plus que des nominees pour la Sidro et la Securitas. Méme
sur le plan du droit privé interne applicable il est reconnu que ces nomi-
nees ne sont que des agents des vrais actionnaires. Sur le plan internatio-
nal, le fait qu’un nominee est inscrit comme actionnaire dans le registre
officiel de la société n’a aucune pertinence pour la question de savoir ce
qui est affecté par des mesures prises par un Etat contre la société.

26. Il a été constaté ci-dessus que, dans le cadre de l’application des
règles du droit international coutumier relatives à la responsabilité inter-
nationale pour le traitement des étrangers, il n’existe pas de cloisons
étanches entre les problèmes juridiques que soulève cette application.
En déterminant si, dans un cas concret, le comportement d’un Etat À
porte atteinte à un intérêt juridiquement protégé d’un Etat B, on ne peut
pas séparer complètement les considérations relatives aux quatre éléments
de la question, à savoir: 1) le caractère du comportement de l'Etat A, 2) la
nature de j’atteinte, 3) la nature de l’intérêt atteint et 4) le lien entre cet
intérêt et l'Etat B.

27. Dans ce contexte, il est important de noter que dans l'affaire
actuelle il s’agit non seulement d’une atteinte à un bien appartenant à la
société, et d’une limitation apportée à la libre gestion des affaires de la
société par ses dirigeants, mais d’une atteinte à l’entreprise en tant que
telle, qui est en totalité passée dans les mains d’un groupe espagnol. On ne
saurait faire abstraction de ce fait en déterminant la qualité pour agir de
la Belgique, dont l'intérêt est justement fondé sur le fait que l’entreprise de
la Barcelona Traction est intégrée dans celle de sociétés ayant des points de
rattachement importants avec cet Etat.

28. D'autre part, le caractère du comportement de l'Etat espagnol

354
354 BARCELONA TRACTION (OP. DISS. RIPHAGEN)

dont se plaint la Belgique n’est pas non plus sans rapport avec la question
de la qualité pour agir de la Belgique. Un élément essentiel de la demande
belge tient à ce que la Belgique soutient que, dans les circonstances de
l'affaire, l'atteinte à l’entreprise était le résultat de mesures espagnoles qui
dépassaient nécessairement les limites que le droit international impose à
la juridiction de tout Etat. Le caractère d’un tel comportement est de
nature à influencer la détermination des Etats qui sont en droit de deman-
der une réparation pour le préjudice subi par eux en conséquence de telles
mesures.

En effet, ce ne sont certainement pas des relations bilatérales seules qui
sont en cause dans un tel cas, l’obligation d’un Etat de se tenir dans les
bornes de sa juridiction sur le plan international étant sans doute une
obligation erga omnes.

En ce qui concerne cet aspect de l’affaire deux observations sont perti-
nentes.

En premier lieu il n’est pas contestable que dans le cas actuel il ne s’agit
point d’une nationalisation des entreprises de production et de distribu-
tion d'électricité en Espagne.

Ce ne sont pas les autorités législatives ou exécutives espagnoles qui
ont agi pour placer l’entreprise de service public des sociétés filiales de la
Barcelona Traction dans les mains de l'Etat; ce sont les autorités judi-
ciaires espagnoles qui, par une déclaration de faillite, suivie d’une vente
forcée, ont mis les biens de la société mère, la Barcelona Traction, dans les
mains d’autres personnes privées.

En second lieu, il ne s’agit non plus dans laffaire actuelle d’un juge-
ment d’un tribunal national tranchant un différend qui oppose deux per-
sonnes privées ou ordonnant une simple mesure d’exécution forcée. Il
résulte clairement des faits que la requête en faillite et tout ce qui s’ensui-
vait avait comme but et comme effet la réorganisation de l’entreprise de la
Barcelona Traction de telle façon que cette entreprise passait du contrôle
exercé par des actionnaires belges de la Barcelona Traction au contrôle
exercé par un groupe de personnes espagnoles qui avaient acquis à cette
fin un certain nombre d'obligations émises par cette société.

Ce but était atteint et cet effet réalisé par une triple opération, destinée,
pour ainsi dire, à déplacer la Barcelona Traction, ses biens et ses rapports
avec ses obligataires à l'étranger vers l'Espagne. Primo, sur le non-
paiement de dettes de la société Barcelona Traction fut basée la prise de
possession des biens et la «normalisation» des sociétés auxiliaires en
Espagne (voir par. 13 et 14 de l’arrêt). Secundo, de nouveaux titres des
sociétés auxiliaires furent créés en Espagne, annulant les titres apparte-
nant à la Barcelona Traction et se trouvant hors d’Espagne, et il fut décidé
que le siège de l’Ebro et de la Catalonian Land (deux sociétés auxiliaires
de la Barcelona Traction, constituées suivant le droit canadien) serait dé-
sormais à Barcelone et non plus à Toronto (voir par. 17 de l’arrêt).
Tertio, la déclaration de faillite fut prononcée pour non-paiement d’in-
térêts à la requête de certains porteurs d’obligations de la Barcelona

355
355 BARCELONA TRACTION (OP. DISS. RIPHAGEN)

Traction (voir par. 13 de l’arrêt). Or, la Barcelona Traction, société mère,
était une société constituée et ayant son siège statutaire au Canada. Tous
ses biens, consistant essentiellement en actions des sociétés auxiliaires, se
trouvaient au Canada, remis en dépôt à la National Trust de Toronto en
garantie des obligations émises. Les obligations dont il s'agissait dans la
procédure de faillite étaient libellées en livres sterling et placées dès leur
émission sous un régime de frust (comportant une no-action clause)
administré au Canada par la National Trust, société constituée au Ca-
nada. Le non-paiement des intéréts desdites obligations avait d’ailleurs
donné lieu à des arrangements conclus, avant la demande en faillite et
sous le contréle des tribunaux canadiens, entre la Barcelona Traction, le
trustee et la masse des obligataires.

On ne peut pas faire abstraction de ces circonstances intéressant les
limites de la juridiction de |’Etat espagnol quand il s’agit de savoir si
l'Etat belge possède «la qualité pour agir » dans le cas actuel, et ceci es-
sentiellement pour deux raisons. Les règles du droit international public
coutumier relatives à la responsabilité internationale pour le «traitement
des étrangers » se sont développées précisément du fait que les «étrangers »
en cause se trouvent sous la juridiction d’un autre Etat; c’est donc à
fortiori qu’elles assurent une protection juridique contre des mesures dé-
passant les limites de la juridiction de cet Etat. D’autre part, il faut recon-
naître que, dans le cas actuel, les mesures prises par les autorités judiciaires
espagnoles contre la Barcelona Traction n’ont pu avoir l'effet voulu que
par suite du fait que les sociétés auxiliaires de la Barcelona Traction pos-
sédaient d'importantes installations situées sur le territoire espagnol;
dans ces conditions, il paraît évident qu'il faut aussi tenir compte du fait
que la Barcelona Traction elle-même n’est en quelque sorte qu’une
«société auxiliaire » de la Sidro-Sofina, sociétés qu’on peut assimiler aux
ressortissants belges.

29. Les limites que le droit international impose à la juridiction d’un
Etat sont aussi pertinentes pour un autre aspect de l'affaire, à savoir la
question dite de «l’épuisement des recours internes ». Ici encore il paraît
inadmissible de séparer complètement les différents éléments de la ques-
tion de la responsabilité internationale d’un Etat envers un autre Etat.
La Cour l’a reconnu d’ailleurs, sembie-t-il, dans son arrêt du 24 juillet
1964 relatif aux exceptions préliminaires soulevées par l'Espagne. En
effet, tout ce qui s’est passé dans l’ordre juridique interne espagnol, y
compris les recours intentés et ceux qui ne l’ont pas été, appartient aux
faits pertinents pour l’appréciation aussi bien des obligations de l'Espagne
que des droits de la Belgique.

Le droit d’un Etat, sur le plan international, à ce que son commerce
international soit respecté implique l'obligation de son ressortissant, par
Pintermédiaire duquel ce commerce international s'effectue, d'accepter la
juridiction de l’Etat d’accueil en faisant un usage normal des moyens de

356
356 BARCELONA TRACTION (OP. DISS, RIPHAGEN)

défense de ses intérêts que l’ordre juridique interne de cet Etat met à sa
disposition. Encore faut-il que cette juridiction existe sur le plan inter-
national! Sur ce point encore se manifeste la différence fondamentale
entre les droits et obligations de l’individu sur le plan du droit interne, et
le droit de l'Etat sur le plan international.

Enfin, les limites que le droit international impose à la juridiction de
l'Etat sont aussi d’une importance capitale pour le cadre dans lequel doit
être appréciée la responsabilité de l'Etat pour les actes de ses autorités
judiciaires. Quand il s’agit d’actes dépassant ces limites c’est le résultat de
l’acte plutôt que l’intention ou l’erreur du juge dans l’application des
règles du droit interne, qui entre en ligne de compte.

30. Dans son arrêt du 24 juillet 1964 la Cour a tranché les questions
relatives à sa compétence. De ce point de vue rien ne s’opposait donc à
ce que la Cour examinât le fond de Vaffaire, c’est-à-dire les droits et
obligations des Etats parties au différend en vertu des régles du droit
international coutumier.

Certes, la notion juridique des conditions mises à la recevabilité d’une
demande trouve une place aussi dans les règles de droit relatives à la
procédure devant un tribunal international. Toutefois, une application
extensive de cette notion tend à réduire l’efficacité de la justice interna-
tionale, ainsi qu'à donner aux normes du droit international une rigidité
incompatible avec leurs fonctions dans la communauté des Etats.

L'arrêt de 1964, joignant au fond les exceptions relatives à la qualité
pour agir et à l'épuisement des recours internes, le faisait par des motifs
qui mettaient l’accent d’une part sur les liens juridiques entre les questions
soulevées et les droits et obligations mêmes des Etats dans le domaine du
traitement des étrangers, d’autre part sur la nécessité d’élucider certaines
questions de fait. Ainsi l’arrêt de 1964 semble s’inspirer des considérations
relevées ci-dessus.

En revanche, l’arrêt présent se borne à rejeter la demande du Gouverne-
ment belge sur la seule base « que la qualité pour agir devant la Cour n’a
pas été démontrée » (par. 102 de l’arrêt), conclusion qui, à son tour,
semble être tirée uniquement de considérations juridiques relatives à la
personnalité distincte de la société en droit privé interne, considérations
qui, toutes, auraient pu être avancées en 1964.

Dans la présente opinion dissidente j’ai exposé les motifs de droit qui
m'ont conduit à la conclusion que la Cour devrait examiner et se pronon-
cer sur ce qu'elle appelle les autres aspects de l’affaire, et notamment sur
la question du caractère illicite ou non du comportement des autorités
espagnoles. |

Etant donné, d’une part, que la Cour, pour les motifs exprimés dans
l'arrêt, n’a pas voulu examiner ces questions de droit, et d’autre part, que

357
357 BARCELONA TRACTION (OP. DISS. RIPHAGEN)

les questions de fait controversées entre les Parties au différend n’ont pas
fait l’objet d’un examen de la Cour, il ne me paraît pas qu’une opinion
dissidente devrait, à elle seule, accomplir la tâche qui incombe, selon cette
opinion même, à la Cour.

(Signé) W. RIPHAGEN.

358
